Citation Nr: 0807256	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as due to chronic psychiatric disorder to include post-
traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to July 1947 and from September 1950 to November 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously before the 
Board in February 2004, when it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant if further action 
is required on his part.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Hypertension was not manifested in service or in the first 
post-service year, and the veteran does not allege otherwise.  
His claim for service connection for this disability is 
premised on a theory of causality attributing the 
hypertension to PTSD.  Records show the veteran has 
hypertension.  In the February 2004 remand, the Board 
specifically instructed the RO to schedule the veteran for a 
VA cardiology examination to determine whether his 
hypertension was as likely as not either caused or aggravated 
by his service-connected psychiatric disorder.  Review of the 
claims file found that this development was not accomplished.  
On October 2004 VA hypertension examination, the examiner 
noted that the veteran had hypertension and opined, "it is 
reasonable to assume that in reality the stressful period of 
time during war may have affected [the veteran] in such a way 
that it has manifested with hypertension to which the 
[veteran] was prone intrinsically.  As to the percentage, I 
think that it is likely that it was at least 30% figure which 
may be sited as being realistic in this particular case."  
After reviewing this opinion, the RO requested that the VA 
examiner provide reasons and bases for his conclusions.  In a 
July 2007 addendum, the examiner stated, "OPINION:  No 
causal relationship exists between identified in-[sic] 
stressors and the veteran's current diagnosis of 
hypertension.  Service.  RATIONALE:  To date, no plausible 
mechanism linking hypertension to chronic stress has been 
demonstrated.  Further research is ongoing in this area."  
Notably, the July 2007 addendum was based on an improper 
premise - that to warrant secondary the veteran's PTSD must 
have caused his hypertension (when, in fact secondary service 
connection may also be established by showing that a service 
connected disability aggravated the disability for which 
service connection is sought; see Allen, supra).  The VA 
examiner failed to address whether the veteran's hypertension 
was aggravated by his service-connected PTSD. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the October 2004 and July 2007 VA opinions did not fully 
conform to the Board's remand instructions, the case must 
once again be sent back to the RO.

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  Attention of the RO and the VA 
examiner is directed to these changes so that the report of 
the VA examination directed by the Board includes the 
necessary information.  Moreover, the veteran should have 
written notice of the new regulation.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with written notice of the amendments to 
38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.

2.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
cardiologist to determine whether his 
hypertension is related to his service-
connected chronic psychiatric disorder to 
include PTSD and depressive disorder.  
The veteran should be properly notified 
of the examination and of the 
consequences of a failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

Based on review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or better 
probability) that the veteran's 
hypertension was caused or aggravated 
(i.e., chronically worsened) by his 
service-connected psychiatric disorder.  
If the examiner finds that the veteran's 
hypertension was not caused, but was 
aggravated by his service-connected 
psychiatric disorder, the examiner should 
report the baseline level of severity of 
the hypertension prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the hypertension 
is due to natural progress, the examiner 
should indicate the degree of such 
increase in severity due to natural 
progression.  See generally 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006).  

The examiner should explain the rationale 
for all opinions expressed.  The examiner 
should also comment on the October 2004 
and July 2007 VA nexus opinions already 
of record (noted above).

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hypertension, claimed as 
due to chronic psychiatric disorder to 
include PTSD and depressive disorder, in 
light of all pertinent evidence and legal 
authority.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If the 
claim remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

